—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Westchester County (Bellantoni, J.), dated May 4, 2000, which, upon a jury verdict, is in favor of the defendant and against them dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs’ contention, the jury verdict in favor of the defendant was not against the weight of the evidence. The defendant, who was the driver of the motor vehicle involved in the accident, testified that he was traveling at 20 miles per hour and did not see the injured plaintiff, who was riding a bicycle, before the impact. The injured plaintiff testified that he did not come to a complete stop at the roadway, in violation of Vehicle and Traffic Law § 1234 (c). Furthermore, photographs of the roadway depicted tall hedges lining the driveway, which would have obstructed the defendant’s view of the injured plaintiff as he rode the bicycle down the driveway and towards the roadway. On this evidence, the jury reasonably could have concluded that the defendant was not negligent (see, McKeaveney v Reiffert, 268 AD2d 411; Nicastro v Park, 113 AD2d 129; Justice v Mendon Leasing Corp., 248 AD2d 443).
The plaintiffs’ remaining contention is without merit. Ritter, J. P., Florio, H. Miller and Crane, JJ., concur.